Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 2/5/2021 for the application No.  16/194,745, Claims 21-40 are currently pending and have been examined. Claims 21-40 have been rejected.

Claim Objections

Claim 32 is objected to because of the following informalities:   concerning to claim 32, “…o display ….” should apparently be – … to display -  appropriate correction is required.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 21-40 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The claims has been amended and Examiner’s  analysis is presented below in all the claims.
Claim 32: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  “modifying the diagram surface based on the received first command, to display a first graphical representation representative of the first node; determining a first outcome of the action; modifying the diagram surface o display a second graphical representation of the first outcome proximal the first graphical representation, modifying the diagram surface, based on the received second command, to display a third graphical representation representative of the second node; modifying the diagram surface based on the received third command…”
The “modifying, determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method of implementing a graphical user interface. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as, “displaying, on a display screen, a diagram surface; receiving, from a user at a user interface, a first command to display a first node corresponding to a first action; receiving, from a user at the user interface, a second command to display a second node corresponding to a second action; receiving, from a user at the user interface, a third command to select the a second action as an action to be performed in response to the first outcome; display a fourth graphical representation representative of the selection of the second action as an action to be performed in response to the first outcome”.
These are limitations toward accessing or receiving or displaying data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“computing device”, from the instant disclosure, “[0027] Diagram 100 may include action-outcome nodes 102 and 106, as well as their respective outcomes, 104a-f and 108a-f. Diagram 100 may also include graphical link 110. The database marketing diagram may be implemented on or by a computing device, such as computing device 300 described in more detail with respect to Figure 3…”, Fig. 3 and associated disclosure.

“user interface”, from the instant disclosure,  “[0051] User interface 306 may facilitate interaction with a user of computing device 300, if applicable. As such, the user interface 306 may include input components such as a keyboard, a keypad, a mouse, a touch sensitive panel, a microphone, and a camera, and output components such as a display screen (which, for example, may be combined with a touch sensitive panel), a
sound speaker, and a haptic feedback system. The display screen may include a liquid crystal display (LCD) screen, cathode ray tube (CRT) display, or organic light-emitting diode (OLED) display, for example”, paragraph 51.

The Examiner notes that applicant amended the claim, it has structure. It seems that the method is performed by “a computer device”. These elements are still recited in a very generic way. The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“computing device”, and “user interface” amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using generic computer and software components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the  limitations: “computing device”, and “user interface”  were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“displaying, on a display screen, a diagram surface; receiving, from a user at a user interface, a first command to display a first node corresponding to a first action; receiving, from a user at the user interface, a second command to display a second node corresponding to a second action; receiving, from a user at the user interface, a third command to select the a second action as an action to be performed in response to the first outcome; display a fourth graphical representation representative of the selection of the second action as an action to be performed in response to the first outcome”.These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements 
“computing device”, and “user interface” are anything other than a generic computer component, and the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);  and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network and a computer storing and retrieving information in memory, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “computing device”, and “user interface” limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 21: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“computer readable instructions”, from the instant disclosure,  this element is cited multiple times in the disclosure. Not definition provided, but every citation includes language “computer readable instructions that, when executed by a processor..”, which Examiner concludes is a generic  programmed instruction to perform functions. 

“processor”, from the instant disclosure, “[0048] Processor 302 may include a general purpose processor (e.g., a microprocessor) and/or a special purpose processor (e.g., a digital signal processor (DSP)). Processor 302 may be configured to execute computer readable instructions, such as those instructions described in this disclosure, for example”, paragraph 48.

“display screen”, from the instant disclosure, “[0051] User interface 306 may facilitate interaction with a user of computing device 300, if applicable. As such, the user interface 306 may include input components such as a keyboard, a keypad, a mouse, a touch sensitive panel, a microphone, and a camera, and output components such as a display screen (which, for example, may be combined with a touch sensitive panel), a sound speaker, and a haptic feedback system. The display screen may include a liquid crystal display (LCD) screen, cathode ray tube (CRT) display, or organic light-emitting diode (OLED) display, for example.”, paragraph 51.

These elements  are recited in a generic way.  The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 22-31 and 33-40 the claims recite elements such as  “user-specified delay”; “user- specified prerequisite event”; “a user to set at least one parameter”; “running an analysis or quality assurance”; “executing, pausing, restarting, deleting, adding, or subtracting at least one node”;” changing the appearance of the adjustable link”; “sending an email”; “dragged and dropped an icon”. These elements do not integrate the system of organizing human activity into a practical application. The claims are ineligible. 
 Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-28 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20110071869 (OBrien) in view of US Pg. Pub. No. 20150227960 (Chetan).

As to claims  32 and 21, Obrien discloses a method for implementing a graphical user interface on a display screen of a computing device (see at least abstract and Fig. 1 and 3 and associated disclosure), the method comprising: 
a) displaying, on a display screen, a diagram surface
(“…[0121] FIG. 6 is an image of a screen shot of an empty project definition screen before the manager or project designer has added any activities….”, paragraph 121 and Figs 6 and 7. See also functionality “Icon 51: Drag and drop the activity to move it under another parent.  Icon 52: Drag and drop the activity to change the order in the project.”, paragraph 121.
See also, “A business process or project management system provides for creation of a project or process definition which includes all activities required to complete the process as well as any dependencies, conditions, and deadlines for each activity, and participants designated to carry out the activities”, abstract. See also “..The process definition tree structure is stored in a data base ..”, paragraphs 9 and 13.
“[0021] FIG. 2 is a block diagram illustrating an example of a project or process definition tree structure using the workflow management system;
[0029] FIG. 9B illustrates a project or process definition method for the activity based workflow automation system and method of FIGS. 1 to 8;
[0030] FIG. 10 illustrates a screen shot with a pop up user interface window for entry of process definitions;
[0044] FIG. 16 is a flow diagram of one embodiment of a method for monitoring and updating activities in a process definition after start of the process or project”, paragraphs 21, 29, 30 and 44).
b) receiving, from a user at a user interface, a first input to display a first node corresponding to a first action
(“…user actions 35. User actions are driven by user tasks (via their task list 40 or emails 42) and administrative functions 44 (restarting an activity, changing the configuration, etc.). An activity may contain zero or more user participants (defined as users, groups, business rules and/or form fields). When an activity is started it assigns a task to all users. This results in an email notification being sent to each user…”, paragraph 88 and Fig. 4)
c) modifying the diagram surface based on the received first input, to display a first graphical representation representative of the first node
(“…[0121] FIG. 6 is an image of a screen shot of an empty project definition screen before the manager or project designer has added any activities….”, paragraph 121 and Figs 6 and 7. See also functionality “…The icons may be changed in alternative embodiments but in the illustrated embodiment the icons have the following functions: Icon 51: Drag and drop the activity to move it under another parent.  Icon 52: Drag and drop the activity to change the order in the project.”, paragraph 121. See also graphical icons, 51, 52, 53, 54 and 55 in Figs. 7 and 6); 
d) determining a first outcome of the action
(“…user actions 35. User actions are driven by user tasks (via their task list 40 or emails 42) and administrative functions 44 (restarting an activity, changing the configuration, etc.). An activity may contain zero or more user participants (defined as users, groups, business rules and/or form fields). When an activity is started it assigns a task to all users. This results in an email notification being sent to each user…”, paragraph 88 and Fig. 4);
e) modifying the diagram surface o display a second graphical representation of the first outcome proximal the first graphical representation
(“0010] After all activities are entered, the project or process is started based on the conditions entered [Examiner interprets as modifying the diagram surface]. Historical information is maintained for each activity that has run in all running/completed instances of the process. This historical information contains the average completion times of all past activities. Participants in activities that can be started are notified (i.e. activities not dependent on completion of other activities or other events or conditions), starting with the lowest activity in the tree structure. Activity progress is tracked and any state or data changes are saved …0010] After all activities are entered, the project or process is started based on the conditions entered. Historical information is maintained for each activity that has run in all running/completed instances of the process. This historical information contains the average completion times of all past activities. Participants in activities that can be started are notified (i.e. activities not dependent on completion of other activities or other events or conditions), starting with the lowest activity in the tree structure. Activity progress is tracked and any state or data changes are saved [Examiner interprets as modifying the diagram surface].”, paragraphs 10-12.
[0031] FIG. 11A is a screen shot of a user interface within a web browser which is accessed from the interface screen of FIG. 6 and used for entry of an activity type and instructions for completing the activity[Examiner interprets as modifying the diagram surface].”, paragraph 31 and Fig. 11. 
“[0184] The triangle that represents the due date BP3 can be dragged and dropped to a new point in time. This moves the due date and changes the expected duration of the activity. This also causes all dependent activities to be re-evaluated and their corresponding due dates to be re-calculated and re-drawn on the GUI (graphical user interface [Examiner interprets as modifying the diagram surface based on the received … input, to display a … graphical representation representative of the selection of the .. action…]”, paragraph 184.
See also paragraph 62 where task, step or activity are similar in Obrien’s system.
See Fig. 20 comprises activity or steps  with results [Examiner interprets as outcome] and paragraph 215), 
f) receiving, from a user at the user interface, a second input to display a second node corresponding to a second action(see at least Figs. 15A and 15B.
“[0146] FIGS. 15A and 15B illustrate the difference between a conventional workflow definition to a repeatable  business process with different possible outcomes/results
(FIG. 15A) and the automated business definition based process as described above (FIG. 15B). With a conventional workflow definition or approach, step 1 is followed by step 2, then step 3 if the result of step 2 is A, and step 4 if the result of step 2 is B, then step 5. In the activity-based automated business definition system and method described above, activity 2 can start when activity 1 is complete, activity 3 is only needed if the result of activity 2 is A, activity 4 is only needed if the result of activity 2 is B, and activity 5 can start after activity 3 or activity 4 is complete (FIG. 15B)”,  paragraph 146. See also “…In the example of FIG. 20, activity 3 assigns …activity 2 initiates a different workflow definition [Examiner interprets as a second input to display a second node corresponding to a second action]…”, paragraph 215); 
g) modifying the diagram surface, based on the received second input, to display a third graphical representation representative of the second node
(“…In the example of FIG. 20, …activity 2 initiates a different workflow definition [Examiner interprets as … to display a third graphical representation representative of the second node]…”, paragraph 215); 
h) receiving, from a user at the user interface, a third input to select the a second action (see Fig. 20 arrows from steps 3 and 4 to step 5)  as an action to be performed in response to the first outcome (see graphical icons, 51, 52, 53, 54 and 55 in Figs. 7 and 6 and paragraph 121); and
i) modifying the diagram surface based on the received third input, to display a fourth graphical representation representative of the selection of the second action as an action to be performed in response to the first outcome
(“..In the activity-based automated business definition system and method described above, activity 2 can start when activity 1 is complete, activity 3 is only needed if the result of activity 2 is A, activity 4 is only needed if the result of activity 2 is B, and activity 5 can start after activity 3 or activity 4 is complete (FIG. 15B)…”, paragraph 145 and Figs. 15 A-B. See also, 
Fig. 20 arrows from steps 3 and 4 to step 5.
“[0184] The triangle that represents the due date BP3 can be dragged and dropped to a new point in time. This moves the due date and changes the expected duration of the activity. This also causes all dependent activities to be re-evaluated and their corresponding due dates to be re-calculated and re-drawn on the GUI (graphical user interface [Examiner interprets as modifying the diagram surface based on the received third input, to display a fourth graphical representation representative of the selection of the second action…]”, paragraph 184);
Although, Obrien teaches graphical interface of a project management in his system, see at least Figs. 1, 3, and 5-8  and associated disclosure,  Obrien does not expressly disclose but Chetan discloses
commands
(“[0057] Also, a number of user interface displays have been discussed. They can take a wide variety of different forms and can have a wide variety of different user actuatable input mechanisms disposed thereon. For instance, the user actuatable input mechanisms can be text boxes, check boxes, icons, links, drop-down menus, search boxes, etc. They can also be actuated in a wide variety of different ways. For instance, …. Also, where the device that displays them has speech recognition components, they can be actuated using speech commands” and “[0086] A user may enter commands and information into the computer 810 through input devices such as a keyboard 862, a microphone 863, and a pointing device 861, such as a mouse, trackball or touch pad…”, paragraphs 57 and 86). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chetan’s teaching with the teaching of  Obrien. One would have been motivated to enter commands in order to 
support  marketing campaigns since they have become very complex. Often, with multiple different types of marketing actions and different communication channels (See Chetan paragraph 3).

As to claim 21, it discloses the same limitations than claim 2 above, therefore is rejected in the same manner, and also comprises the following limitations comprising: 
a display screen (“…the process definition module being configured to display a
series of graphical user interfaces on a user display device…”, claim 20 of Obrien
a user interface (claim 20 of Obrien)
one or more processors (claim 20 of Obrien); and
a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations (claim 20 of Obrien).

The Examiner notes that recitation such as “to”, “to be”  is considered  intended use. Claim scope is not limited by claim language that suggests or makes optional. Although, claim language that suggests or makes optional is given little patentable weight, the reference is provide for the sake of compact prosecution.
 Also recitation of the intended use of the apparatus (system) must result in a structural difference between the claimed apparatus and the prior art in order to patentably distinguish the claimed apparatus from the prior art. If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) (“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See also MPEP  2114 and 2115. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this paragraph apply to all examined claims currently pending.

As to claims 33, 34, 22 and 23, Obrien discloses further comprising: 
 generating a plurality of second programming instructions instructing one or more processors to perform operations comprising performing the second action in response to the first outcome (paragraph 31 and Fig. 11); and 
storing the plurality of second programming instructions in a non-transitory computer- readable storage medium (claim 20 of Obrien). 

further comprising performing  the second  action in response to the first outcome (See Fig. 20 “Result B”).

As to claims 35, 36, 24 and 25, Obrien discloses 
 wherein at least one of the first action or the second action is a marketing campaign action or waiting a user-specified delay
(“[0010] After all activities are entered, the project or process is started based on the conditions entered. Historical information is maintained for each activity that has run in all running/completed instances of the process. …”, paragraphs 10 and 11.
“…calculated using stored running times for previous instances of each activity, and sending a notification to the administrator if the predicted running times for any activity indicate delay…”, claim 7); 

Next, Obrien discloses email activity, “…user actions 35. User actions are driven by user tasks (via their task list 40 or emails 42) and administrative functions 44 (restarting an activity, changing the configuration, etc.). An activity may contain zero or more user participants (defined as users, groups, business rules and/or form fields). When an activity is started it assigns a task to all users. This results in an email notification being sent to each user…”, paragraph 88 and Fig. 4).
Obrien does not expressly disclose but Chetan discloses
wherein the first outcome is representative of one of (a) opening an email, (b) clicking on a link in the email, or (c) no response to the email
(“FIG. 3K shows not only display elements 196 and 208, but it indicates that the marketing campaign  also includes a landing page action indicated by display
element 254. Element 254 is coupled to element 208 by a connection indicator 256 that identifies a particular type of connection. For instance, in the embodiment shown in FIG.
3K, connection indicator 256 indicates that, when the recipient of the email opens the e-mail corresponding to display element 208 ( or clicks on a link in the email), the recipient
( e.g., potential customer or prospect) is navigated to a landing page corresponding to element 254”, paragraph 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chetan’s teaching with the teaching of  Obrien. One would have been motivated to  provide functionality to support  marketing campaigns since they have become very complex. Often, with multiple different types of marketing actions and different communication channels (See Chetan paragraph 3).

As to claims 37, 38, 26 and 27, Obrien discloses 
comprising: determining, a variable value associated with the first node action (see at least paragraph 215 “value that will set the result activity”); and 
modifying the diagram surface, based on the determined variable value to display an alphanumeric representation of the variable value 
(see at least paragraph 215 “value that will set the result activity”.
See also “In this case, the relative values or weightings entered for Configured Bucket, Bucket 1, Bucket 2, and Bucket 3 are 1, 2, 5, and 2, respectively, although different values may be entered by the user in other examples. The weight for each number is then calculated using the following algorithm: Calculated WeighJ:cc[# ofruns/ (total runs*2)]*Configured weight. Using the numbers in the example of FIG. 21, this provides
weights of 0.5, 0.2, 1.3 and 0.3 for each of the activity times in the running average column. The weight % by number of runs is then calculated in the next column, and the predicted time is then calculated in the final column by multiplying the weight % by the running average. The predicted time for a future activity to run is the total of all the times calculated in the last column of FIG. 21, in this case 10.4 days [Examiner interprets as displaying, at the first action- outcome node]…”, paragraphs 229-230); 

Obrien does not expressly disclose but Chetan discloses
representation of the variable value proximal to the first graphical representation
(“[0043] In one embodiment, the user continues in this way, adding actions, triggers (or responses) or other items from  pane 194, until the marketing campaign is fully created.
FIGS. 3K and 3L show one embodiment of a fully created marketing campaign.…a landing page action indicated by display element 254. Element 254 is coupled to element 208 by a connection indicator 256 that identifies a particular type of connection. For instance, in the embodiment shown in FIG.  3K, connection indicator 256 indicates that, when the recipient of the email opens the e-mail corresponding to display element 208…”, paragraph 43),
further comprising: determining a change in the variable value associated with the first node ( Fig. 2A element 322  and associated disclosure and paragraph 46); and modifying the alphanumeric representation based on the determined change (Fig. 2A element 324).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chetan’s teaching with the teaching of  Obrien. One would have been motivated to  provide functionality to support  marketing campaigns since they have become very complex. Often, with multiple different types of marketing actions and different communication channels (See Chetan paragraph 3).

As to claims 39, 40, 28 and 31, Obrien discloses 
wherein the first command is based on receiving an indication that the first graphical representation was dragged and dropped on the display screen.
([0183) The end date of an activity's horizontal bar BP2 can be moved with a mouse through a drag and drop. This changes the expected duration of the activity, which in turn causes all dependent activities to be re-evaluated and re-drawn on the GUI. This allows a "what if' analysis to occur so an administrator can see the projected impact of a change in an activity's duration”, paragraphs 182-183.
See also Fig. 20 and associated disclosure);

Obrien does not expressly disclose but Chetan discloses
wherein the first node further corresponds to a first audience for which the first action is to be performed, and the second node further corresponds to a second audience for which the second action is to be performed
(“[0027] FIG. 3A shows that, in one embodiment, segment component 138 (from FIG. 1) prompts the user with a display element 196 that allows the user to select a marketing segment, or marketing list, to identify the target audience of the marketing campaign….”, paragraph 27);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chetan’s teaching with the teaching of  Obrien. One would have been motivated to  provide functionality to define audience, actions and their representation in order to support  marketing campaigns (See Chetan abstract).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pg. Pub. No. 20110071869 (OBrien) in view of US Pg. Pub. No. 20150227960 (Chetan) in view of US Pg. Pub. No. 20170124531 (McCormack).

As to claims  29 and 30, Obrien does not disclose but McCormack  discloses  wherein at least one of the first graphical representation or the second graphical representation is a circular icon (Fig. 5A and associated disclosure). 
wherein the second graphical representation is one of a plurality of second graphical representations displayed in a generally circular arrangement surrounding the first graphical representation
(“[0155] When a node is clicked action type circular menu 511 is invoked and appears with the node in the center”, see at least paragraph 155 and Fig.  5A element 511).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McCormack’s teaching with the teaching of  Obrien. One would have been motivated to  provide functionality to define tasks or activities  or actions in a ring representation in order to support  marketing campaigns (See McCormack paragraph 145).

Response to Arguments
Applicant’s arguments of 2/5/2021 have been very carefully considered but are not persuasive.
Arguments regarding rejections under 35 U.S.C 103 are moot in light of the above new grounds of rejection.
Arguments regarding rejections under 35 U.S.C 101 have been considered. A complete facially sufficient analysis is presented above in view of the amended claims.
In summary, the Examiner respectfully notes that Applicant  has not provided persuasive rebuttal evidence to overcome the prima facie case. Further, the elements of this instant Application are old and well known at the time of the invention. The combination set for the rejection produce results that are predictable. 

Conclusion

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on regular hours from 9:00 AM-4:00 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/4/2021